Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00881-CR
NO. 14-03-00882-CR
____________
 
RONALD WHEELER, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause Nos. 949,907 &
949,908
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to two counts of aggravated
robbery on June 26, 2003.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to ten years= confinement in the Texas Department
of Criminal Justice B Institutional Division. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 28, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).